The plaintiffs move for a reargument. In paragraph two we quoted the order of July 15, 1931, which vacated the judgment after the reversal here of the order denying a new trial, and included a statement appearing therein in parentheses that the property taken should be returned. The order was so printed in the paper book, though there was a notation that the portion in parentheses had been stricken by the judge who tried the case. Upon inspection of the original files it appears that these lines were stricken before signing. It was our mistake in not noting the statement in the paper book that they were stricken.
It is recited in the paper book that on November 23, 1931, the second trial came on for hearing. There is a pen insertion to the effect that it resulted in judgment against the defendant on January 4, 1932. The original files show this to be so, and we were in error. These mistakes are not vital and do not change the result. We take this opportunity of correcting them.
The case is in the court below for any proper proceeding.
Petition for rehearing denied. *Page 20